Crew III, J. P.
Appeal from a judgment of the County Court of Albany County (Rosen, J.), rendered May 12, 1995, upon a verdict convicting defendant of the crime of criminal sale of marihuana in the second degree.
Defendant, having been found by a jury to have supplied Richard Pierre with one pound of marihuana which Pierre, in turn, sold to an undercover police officer and his informant, was convicted of criminal sale of marihuana in the second degree and sentenced as a second felony offender to an indeterminate term of imprisonment of 3 to 6 years. We agree with defendant’s that proof that Pierre previously obtained marihuana from him on three or four unspecified occasions for unspecified reasons bore no relationship to the particular crime with which he was charged and was not necessary to complete the narrative of events. Consequently, the admission of such proof constituted error. We nevertheless affirm because our review of the record convinces us that proof of defendant’s complicity here was so overwhelming that the error was harmless beyond a reasonable doubt (see, People v Crimmins, 36 NY2d 230). Defendant’s remaining contention—that his sentence was *820harsh and excessive—has been examined and found to be lacking in merit.
White, Peters, Spain and Carpinello, JJ., concur. Ordered that the judgment is affirmed.